Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 1 of 12




                   EXHIBIT “B”
Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 2 of 12




         The Use of Vdnilld in Ice Credm
             Rules, Regulations and Interpretations -
          .II Are Needed for AThorough Understanding
                             J. Mark Black, Ph.D.
                  Spectrn flavor fr frngrnnce Research, LL(
                7251 Paulsen Drive, [den Prnirie, MN 553L.6
                         mark.blMk@earthlink.net
                                952-29L.-0277
                Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 3 of 12

Vanilla                                                                                                    1st International Congress

     Much of the world loves vanilla ice cream. The flavor           and vanilla-flavored frozen dairy confections, based on the
profile is intense enough to stand on its own, yet also is com-      amount of natural flavor a product contains.
patible with many other dessert foods. Indeed, it is the most
popular flavor of ice cream in the world today, with more            Category I: "Vanilla Ice Cream" contains no artificial fla-
than a quarter of total ice cream market1• Most ice cream               vor.
consumption is concentrated in North America, Europe and             Category II: "Vanilla Flavored Ice Cream" contains a pre-
Australia with the United States leading all countries with             dominating, characterizing natural flavor and an artifi-
about a quarter of the total consumption2 • The market for              cial flavor simulating it.
frozen dairy confections in Asia is still relatively small but is    Category III: "Artificially Flavored Vanilla Ice Cream" con-
rapidly growing, particularly the super-premium vanilla ice              tains a predominating artificial flavor, used in combina-
cream segment.                                                           tion with a natural flavor, or used alone.
     From a regulatory standpoint, vanilla is handled similarly
to other flavors throughout most of the world. Country or                  The ice cream nomenclature rules, on their own, provide
region-specific flavor regulations apply to vanilla just like any    great latitude, thus confusion, in their interpretation. For
other flavor. Thus, vanilla frozen confections manufactured          example, the statement that Vanilla Ice Cream (Category I)
for use outside the U.S. generally use conventional flavor           contains no artificial flavor could be interpreted as the same as
nomenclature when naming their products. The U.S. flavor             a natural flavor, as defined in the flavor rules (21 CFR 1:101),
rules define vanilla flavor in a manner similar to the rest of       which can be compounded from natural flavor components
the world (21 CPR 1:101.22, see Appendix A for full text)            obtained by different extraction and synthetic methods. For
and these rules suffice for most products. The flavor rules          Vanilla Flavored Ice Cream (Category II), the CFR is not clear
also apply to vanilla used as a non-characterizing flavor in         on what constitutes a "predominating" flavor; whether a flavor
frozen dairy confections, such as in chocolate and strawberry        predominates by flavor intensity or by quantity. Because va-
ice creams. However, the flavor rules do not apply to vanilla        nilla is a defined food, the CFR links the ice cream rules (21
used as a characterizing flavor in thus-named vanilla and            CFR 1:135) to the vanilla rules (21 CFR 1:169) through the
vanilla-flavored ice creams.                                         three-tiered nomenclature. However, the CFR does not call
     T here has been longstanding confusion within the               this out in the ice cream rules. Indeed, vanilla extract is not
 U.S. food industry about how vanilla is defined for use in          mentioned in any other part of the ice cream rules.
vanilla ice cream products. This is because the U.S. Code                  The industry sought clarification of these rules from the
 of Federal Regulations3 (CFR) defines vanilla extract and           U.S. Food and Drug Administration (FDA). From 1979 to
 frozen dairy confections as foods with standards of identity.        1983, the FDA provided interpretations and ultimately an
 Standards of identity are designed to assure consumers they         advisory opinion that clarified the rules around each category.
 a re receiving products that contain the components they            However these have not been widely circulated, thus many ice
 believe they are purchasing. This is conveyed through the           cream manufacturers continue to be unsure about the legal
 product nam e on the principal display panel. Implicit in           status of their principal display panels.
 the term "Vanilla Ice Cream" is that the product contains the             The FDA clarified the use of natural flavor in Category I
 familiar ingredients of cow's milk, cream, sugar and vanilla        Vanilla Ice Cream in an interpretation issued to Mr. Glenn P.
 extract. The CFR, through legal interpretations, has woven          Witte of the International Association of Ice Cream Manufac-
 together the vanilla extract standards and the ice cream             turers4. Mr. Witte had requested clarification on the labeling of
 product standards so that they cannot be separated as the            ice cream containing naturally derived non-vanilla bean flavor-
 regulations stand today.                                             ing compounds to enhance, simulate and/or intensify flavor
      Because of its standard of identity, vanilla extract and        derived from vanilla beans. This type of flavor is commonly
 related products are handled under a separate section of the         called a vanilla WONF (with other natural flavors). Taylor
 CFR (21 CFR 1:169, seeAppendixB for full text). This section         Quinn (Associate Director for Compliance, Bureau of Foods,
 clearly defines vanilla as the alcoholic extraction (35% v/v) of     FDA) stated that "the labeling requirements for the declaration
 properly cured and dried pods of either Vanilla planifolia An-       of flavors in the name of ice cream are specifically provided for
 drews or Vanilla tahitensis Moore species. The ratio of dried        by the standard. The general flavor regulations are not appli-
  pods (25% moisture) to 35% v/v ethanol is one pound/gallon .        cable to this standardized food." He summarized his opinion,
 All folded vanilla products, extracts, concentrates, oleoresins      saying" ... the historical and current interpretation I believe is
  and powders are based on this primary definition of vanilla          that the flavor agent for vanilla ice cream (a category I product)
  extract. There are no requirements for standardization of            is limited to vanilla bean and/or flavor derived from vanilla
  vanillin content or flavor profile for vanilla extract.             beans." He further states "natural flavoring compounds that
      The frozen confection standards are defined in a third           resemble, simulate and/or enhance vanilla flavor but are not
  section of the regulations (21 CFR 1:135, see Appendix C for         derived from vanilla beans ...would not comply with the intent
  full text). The CFR establishes a three-tiered nomenclature          of the flavor provisions of Category I ice cream."Therefore, the
  system for the principal display panel, specifically for vanilla     Quinn opinion clearly states that only vanilla from vanilla beans
          Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 4 of 12

· International Congress                                                                                                                  Vanilla
  n be used for Category I Vanilla Ice Cream. Vanilla WONF               Category III "Artificially Flavored". However, the flavorist has
 .,not be used at any level to maintain Category I status.               some latitude in flavor formulation for Category II products.
     The FDA clarified the Category II status in an opinion              Reducing the amount of vanillin added to vanilla extract in
 ,tten to Mr. Daniel P. Thompson5. Mr. Thompson's question               relation to the other added flavor compounds may provide
 :teemed the use of an artificial flavor in combination with             flavor enhancement of natural extract while still meeting the
..:ill.la and vanillin. R.E. Newberry (Assistant to the Director,        FDA interpretation.
   ·ision of Regulatory Guidance, Bureau of Foods) stated:                   The vanilla rules are not a critical issue when vanilla bean
7ne ice cream standard under 21 CFR 135.ll0(e)(S)(I) states              prices are low and vanilla is readily available. The rules take on
  1t an artificial flavor simulating the characterizing flavor           much greater importance when vanilla supply becomes short,
 -:ll be deemed to predominate in the case of vanilla beans or           prices skyrocket and quality is poor. The industry response
  -:ilia extract used in combination with vanillin, if the amount        to the recent vanilla crises has pointed out that the U.S. CFR
     -a.nillin used is greater than one ounce per unit of vanilla        regulations continue to confuse flavor vendors and ice cream
  "5tituent as that term is defined in 169.3(c). Consequently,           manufacturers. However, when the regulations, interpretations
:- ice cream manufacturer could not call his product 'vanilla            and the advisory opinion are taken in context, there is a clear
     ored ice cream' ( Category II) if the flavor consisted of one       roadmap that can be used for formulation of vanilla frozen
 _-ice of vanillin per unit ofvanilla constituent and any flavor         confections. The vanilla bean will live to fight another day.
   :n a non-vanilla bean source (which simulates, resembles, or
   ~forces the vanilla flavor) is added to the product The non-
  .ilia flavor is deemed to simulate vanilla if the addition of the      References
    -vanilla flavor results in a reduction in the amount of vanilla        I. Eating It Up: Ice Cream Sales and Usage Trends. 200 I. International
   1 derived flavor that would otherwise be used in a vanilla fl.a-           Dairy Foods Association, 1250 N Street NW, Suite 900, Washington,
 -~ ice cream. Ice cream made from such a product would come                  D.C.20005
  .-.er category III and have to be labeled as 'artificial vanilla'."      2. Ice Cream Consumption in Selected Countries. 2000. Leatherhead RA,
       ::s'ewberry's logic can be extended also to Category I vanilla          excerpted from Teagasc - Advisory - Factsheet 28: Production of Ice
  _ .:ream. His statement, that any flavor is characterizing that              Cream. Irish Agriculture and Food Development Authority. Teagasc,
                                                                               Moorepark, Fermoy, Co. Cork. 353 (0) 25 42222
        ,,,s reduction of the amount of vanilla bean derived flavor
    · nished product, means that "non-characterizing" natural              3. The United States Code of Federal Regulations. 2004. Title 21 Food
           rs cannot be added to Category I vanilla ice cream if              and Drugs, Chapter I. Food and Drug Administration, Department of
                                                                              Health and Human Services. Washington, D.C.
    • .r addition results in a reduction of vanilla extract. The
      .duct would be classified as Category II Vanilla Flavored            4. Quinn, Taylor M. May 31, 1979. Food and Drug Administration,
       Cream. Newberry also links the vanilla extract rules (21               Department of Health, Education and Welfare. Washington, D.C.
    :' 169.3) to the ice cream standards (21 CFR 135.110) when             5. Newberry, R.E. October 30, 1979. Food and Drug Administration,
      .:iscusses the use of vanillin to boost vanilla intensity for           Department of Health Education and Welfare. Washington, D.C.
       egory II and Category III products.
                                                                           6. Hile,Joseph P. February 9, 1983. Labelingoflce Cream Products Flavored
        JJ 1980, the Flavor and Extract Manufacturers Association             with Vanilla Docket No. S0A-0209. Food and Drug Administration,
       .:.ested an advisory opinion from the FDA regarding the                Department of Health, Education an d Welfare. Washington, D.C.
         ling of ice cream products flavored with vanilla. The FDA
     .:.ed that opinion in 1981, which affirmed the conclusions of
    _ :m and Newberry. This advisory opinion was challenged
                                                                          Appendix A
     .;. the conclusions were, yet again, reaffirmed in 19836•
        -:-he FDA h as been clear and consistent in its interpreta-
     '"'> of the use of vanilla in vanilla and vanilla-flavored frozen        [Code of Federal Regulations]
       ~- confections. Only vanilla, derived from vanilla beans,              [Title 21, Volume 2)
    _ be used in Category I ice cream. No other flavors, that al-             [Revised as of April l , 2004]
         l reduction of vanilla in finished product, may be used for          From the U.S. Government Printing Office via GPO Access
          iory I vanilla ice cream. The FDA has been equally clear            [CITE: 21CFR101)
  - :s position with respect to Category II vanilla flavored ice
      ..m. T he FDA used the same logic that a flavor is character-                            TITLE 21--FOOD AND DRUGS
         ; if it allows a reduction in the total amount of natural
         .:la added. Newberry used the example of one ounce of               CHAPTER !--FOOD AND DRUG ADMINISTRATION,
.:::..:.ed vanillin per gallon of single-fold extract as qualifying       DEPARTMENT OF HEALTH AND HUMAN SERVICES
        Category II vanilla flavored ice cream. Any further vanillin      (CONTINUED)
          ,:ion beyond the allowed one oun ce, or the addition of
          other flavor that results in a reduction in the amount of          PART 10 l _FOOD LABELING--Table of Contents
        .:ral vanilla used would shift a product from Category II to      Subpart B_Specific Food Labeling Requirements
           Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 5 of 12

Vanilla                                                                                                           1st International Congr~~
                                                                        container or wrapper, or on any two or all three of these,
Sec. 101.22 Foods; labeling of spices, flavorings, colorings            may be necessary to render such statement likely to be read.,
and chemical preservatives.                                             the ordinary person under customary conditions of purchb
                                                                        and use of such food. The specific artificial color used in 1
(a) ( 1) The term artificial flavor or artificial flavoring means any   food shall be identified on the labeling when so required .,
substance, the function ofwhich is to impart flavor, which is not       regulation in part 74 of this chapter to assure safe conditio:-
derived from a spice, fruit or fruit juice, vegetable or vegetable      of use for the color additive.
juice, edible yeast, herb, bark, bud, root, leaf or similar plant       (d) A food shall be exempt from compliance with the require-
material, meat, fish, poultry, eggs, dairy products, or fermenta-       ments of section 403(k) of the act if it is not in package fon=
tion products thereof. Artificial flavor includes the substances        and the units thereof are so small that a statement of artifici:.
listed in Sec. Sec. 172.515(6) and 182.60 of this chapter except        flavoring, artificial coloring, or chemical preservative, as t
where these are derived from natural sources.                           case may be, cannot be placed on such units with such co:--
(2) The term spice means any aromatic vegetable substance               spicuousness as to render it likely to be read by the ordina.:
in the whole, broken, or ground form, except for those sub-             individual under customary conditions of purchase and use
stances which have been traditionally regarded as foods, such           (e) A food shall be exempt while held for sale from cl:.
as onions, garlic and celery; whose significant function in food        requirements of section 403(k) of the act (requiring labc
is seasoning rather than nutritional; that is true to name; and         statement of any artificial flavoring, artificial coloring, •
from which no portion of any volatile oil or other flavoring            chemical preservatives) if said food, having been received .:-
principle has been removed. Spices include the spices listed in         bulk containers at a retail establishment, is displayed to ti:e
Sec. 182.10 and part 184 of this chapter, such as the following:        purchaser with either
Allspice, Anise, Basil, Bay leaves, Caraway seed, Cardamon,              ( 1) the labeling of the bulk container plainly in view or
Celery seed, Chervil, Cinnamon, Cloves, Coriander, Cumin                 (2) a counter card, sign, or other appropriate device b eam:-
 seed, Dill seed, Fennel seed, Fenugreek, Ginger, Horseradish,          prominently and conspicuously the information required ~
 Mace, Marjoram, Mustard flour, Nutmeg, Oregano, Paprika,               be stated on the label pursuant to section 403(k).
 Parsley, Pepper, black; Pepper, white; Pepper, red; Rosemary,           (f) A fruit or vegetable shall be exempt from compliance wi-:.:.
 Saffron, Sage, Savory, Star aniseed, Tarragon, Thyme, Tur-              the requirements of section 403(k) of the act with respect·
 meric. Paprika, turmeric, and saffron or other spices which             a chemical preservative applied to the fruit or vegetable as
 are also colors, shall be declared as "spice and coloring" unless       pesticide chemical prior to harvest.
 declared by their common or usual name.                                 (g) A flavor shall be labeled in the following way when shippec
 (3) The term natural flavor or natural flavoring means the              to a food manufacturer or processor (but not a consumer) fo:
 essential oil, oleoresin, essence or extractive, protein hy-            use in the manufacture ofa fabricated food, unless itis a fla,\::
 drolysate, distillate, or any product of roasting, heating or           for which a standard of identity has been promulgated, i:-
 enzymolysis, which contains the flavoring constituents de-              which case it shall be labeled as provided in the standard:
 rived from a spice, fruit or fruit juice, vegetable or vegetable        ( 1) If the flavor consists of one ingredient, it shall be declared
 juice, edible yeast, herb, bark, bud, root, leaf or similar plant       by its common or usual name.
 material, meat, seafood, poultry, eggs, dairy products, or              (2) If the flavor consists of two or more ingredients, the labc
 fermentation products thereof, whose significant function               either may declare each ingredient by its common or usu-
 in food is flavoring rather than nutritional. Natural flavors           name or may state "All flavor ingredients contained in th_
 include the natural essence or extractives obtained from                product are approved for use in a regulation of the Food anc
 plants listed in Sec. Sec. 182.10, 182.20, 182.40, and 182.50           Drug Administration." Any flavor ingredient not contained i.:.
 and part 184 of this chapter, and the substances listed in Sec.         one of these regulations, and any nonflavor ingredient, sha..
  172.510 of this chapter.                                               be separately listed on the label.
  (4) The term artificial color or artificial coloring means any          (3) In cases where the flavor contains a solely natural flavor(s
 "color additive" as defined in Sec. 70.3(f) of this chapter.             the flavor shall be so labeled, e.g., "strawberry flavor", "banan_
  ( 5) The term chemical preservative means any chemical that,            flavor", or "natural strawberry flavor". In cases where the
  when added to food, tends to prevent or retard deterioration            flavor contains both a natural flavor and an artificial flarn:-
  thereof, but does not include common salt, sugars, vinegars,            the flavor shall be so labeled, e.g., "natural and artificia..
  spices, or oils extracted from spices, substances added to food         strawberry flavor". In cases where the flavor contains a solel·
  by direct exposure thereof to wood smoke, or chemicals ap-              artificial flavor(s), the flavor shall be so labeled, e.g., "artifici:t.
  plied for their insecticidal or herbicidal properties.                  strawberry flavor".
  (b) A food which is subject to the requirements of section              (h) The label of a food to which flavor is added shall declare the
  403(k) of the act shall bear labeling, even though such food            flavor in the statement of ingredients in the following way:
  is not in package form.                                                 ( 1) Spice, natural flavor, and artificial flavor may be declared
  ( c) A statement of artificial flavoring, artificial coloring, or       as "spice", "natural flavor", or "artificial flavor", or any com-
  chemical preservative shall be placed on the food or on its             bination thereof, as the case may be.
           Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 6 of 12

1st International Congress                                                                                                        Vanilla
(2) An incidental additive in a food, originating in a spice          height of the letters in the name of the characterizing flavor,
or flavor used in the manufacture of the food, need not be            e.g., "natural strawberry flavored shortcake," or "strawberry
declared in the statement of ingredients if it meets the require-     flavored shortcake".
ments of Sec. 101.100(a)(3).                                          (ii) If none of the natural flavor used in the food is derived
(3) Substances obtained by cutting, grinding, drying, pulping,        from the product whose flavor is simulated, the food in which
or similar processing of tissues derived from fruit, vegetable,       the flavor is used shall be labeled either with the flavor of the
meat, fish, or poultry, e.g., powdered or granulated onions,          product from which the flavor is derived or as "artificially
garlic powder, and celery powder, are commonly understood             flavored."
by consumers to be food rather than flavor and shall be de-           (iii) If the food contains both a characterizing flavor from
clared by their common or usual name.                                 the product whose flavor is simulated and other natural
(4) Any salt (sodium chloride) used as an ingredient in food          flavor which simulates, resembles or reinforces the charac-
shall be declared by its common or usual name "salt."                 terizing flavor, the food shall be labeled in accordance with
(5) Any monosodium glutamate used as an ingredient in food            the introductory text and paragraph (i)( 1)(i) of this section
shall be declared by its common or usual name "monosodium             and the name of the food shall be immediately followed by
glutamate."                                                           the words "with other natural flavor" in letters not less than
(6) Any pyroligneous acid or other artificial smoke flavors           one-half the height of the letters used in the name of the
used as an ingredient in a food may be declared as artificial         characterizing flavor.
flavor or artificial smoke flavor. No representation may be           (2) If the food contains any artificial flavor which simulates,
made, either directly or implied, that a food flavored with           resembles or reinforces the characterizing flavor, the name
pyroligneous acid or other artificial smoke flavor has been           of the food on the principal display panel or panels of the
smoked or has a true smoked flavor, or that a seasoning sauce         label shall be accompanied by the common or usual name(s)
or similar product containing pyroligneous acid or other              of the characterizing flavor, in letters not less than one-half
 artificial smoke flavor and used to season or flavor other            the height of the letters used in the name of the food and
 foods will result in a smoked product or one having a true            the name of the characterizing flavor shall be accompanied
 smoked flavor.                                                        by the word(s) "artificial" or "artificially flavored", in letters
 (7) Because protein hydrolysates function in foods as both            not less than one-half the height of the letters in the name of
 flavorings and flavor enhancers, no protein hydrolysate used          the characterizing flavor, e.g., "artificial vanilla", "artificially
 in food for its effects on flavor may be declared simply as           flavored strawberry'', or "grape artificially flavored".
 "flavor;' "natural flavor;' or "flavoring." The ingredient shall      (3) Wherever the name of the characterizing flavor appears
 be declared by its specific common or usual name as provided          on the label (other than in the statement of ingredients) so
 in Sec. 102.22 of this chapter.                                       conspicuously as to be easily seen under customary condi-
 (i) If the label, labeling, or advertising of a food makes any        tions of purchase, the words prescribed by this paragraph
 direct or indirect representations with respect to the primary        shall immediately and conspicuously precede or follow such
 recognizable flavor(s), by word, vignette, e.g., depiction of a       name, without any intervening written, printed, or graphic
 fruit, or other means, or if for any other reason the manu-           matter, except:
 facturer or distributor of a food wishes to designate the type        (i) Where the characterizing flavor and a trademark or brand
 of flavor in the food other than through the statement of             are presented together, other written, printed, or graphic
 ingredients, such flavor shall be considered the characterizing       matter that is a part of or is associated with the trademark
 flavor and shall be declared in the following way:                    or brand may intervene if the required words are in such
  (1) If the food contains no artificial flavor which simulates,       relationship with the trademark or brand as to be clearly
 resembles or reinforces the characterizing flavor, the name           related to the characterizing flavor; and
 of the food on the principal display panel or panels of the           (ii) If the finished product contains more than one flavor
 label shall be accompanied by the common or usual name                subject to the requirements of this paragraph, the statements
 of the characterizing flavor, e.g., "vanilla", in letters not less    required by this paragraph need appear only once in each
  than one-half the height of the letters used in the name of          statement of characterizing flavors present in such food, e.g.,
  the food, except that:                                               "artificially flavored vanilla and strawberry".
  (i) If the food is one that is commonly expected to con-              (iii) If the finished product contains three or more distin-
  tain a characterizing food ingredient, e.g., strawberries in          guishable characterizing flavors, or a blend of flavors with no
  "strawberry shortcake", and the food contains natural flavor          primary recognizable flavor, the flavor may be declared by an
  derived from such ingredient and an amount of character-              appropriately descriptive generic term in lieu of naming each
  izing ingredient insufficient to independently characterize           flavor, e.g., "artificially flavored fruit punch".
  the food, or the food contains no such ingredient, the name           (4) A flavor supplier shall certify, in writing, that any flavor he
  of the characterizing flavor may be immediately preceded              supplies which is designated as containing no artificial flavor
  by the word "natural" and shall be immediately followed               does not, to the best of his knowledge and belief, contain any
  by the word "flavored" in letters not less than one-half the          artificial flavor, and that he has added no artificial flavor to it.

                                                                                                                                               ,

                                                                                                                                       59      1
           Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 7 of 12
Vanilla                                                                                                   1st International Cong--
The requirement for such certification may be satisfied by a         certification. Only such notes or such flavor ingredient rea. -
guarantee under section 303(c)(2) of the act which contains          as are necessary to verify such certification or to show a po;._
such a specific statement. A flavor user shall be required to        tial or actual violation may be removed or transmitted fr
make such a written certification only where he adds to or com-      the certifying party's place ofbusiness: Provided, That, w~
bines another flavor with a flavor which has been certified by a     such removal or transmittal is necessary for such purp
flavor supplier as containing no artificial flavor, but otherwise    the relevant records and notes shall be retained as sepa:
such user may rely upon the supplier's certification and need        documents in Food and Drug Administration files, shal! -
make no separate certification. All such certifications shall        be copied in other reports, and shall not be disclosed pub_
be retained by the certifying party throughout the period in         other than in a judicial proceeding brought pursuant to
which the flavor is supplied and for a minimum of three years        act or 18 U.S.C. 1001.
thereafter, and shall be subject to the following conditions:        (j) A food to which a chemical preservative(s) is added -
(i) The certifying party shall make such certifications available    except when exempt pursuant to Sec. 101.100 bear a!-.
upon request at all reasonable hours to any duly authorized          declaration stating both the common or usual name or
office or employee of the Food and Drug Administration or            ingredient(s) and a separate description of its function,e
any other employee acting on behalf of the Secretary of Health       "preservative", "to retard spoilage", "a mold inhibitor", "to ·-
and Human Services. Such certifications are regarded by the          protect flavor" or "to promote color retention".
Food and Drug Administration as reports to the government            (k) The label of a food to which any coloring has been ac...
and as guarantees or other undertakings within the meaning           shall declare the coloring in the statement of ingredien·
of section 30l(h) of the act and subject the certifying party to     the manner specified in paragraphs (k)(l) and (k)(2) of;..
the penalties for making any false report to the government          section, except that colorings added to butter, cheese, anc:
under 18 U.S.C. 1001 and any false guarantee or undertak-             cream, if declared, may be declared in the manner spea:-
ing under section 303(a) of the act. The defenses provided            in paragraph (k)(3) of this section, and colorings addec
under section 303(c)(2) of the act shall be applicable to the         foods subject to Sec. Sec. 105.62 and 105.65 of this chaF
certifications provided for in this section.                         shall be declared in accordance with the requiremenu
 (ii) Wherever possible, the Food and Drug Administration             those sections.
shall verify the accuracy of a reasonable number of certifica-        (1) A color additive or the lake of a color additive subjec:
tions made pursuant to this section, constituting a represen-         certification under 721 ( c) of the act shall be declared bv ·
tative sample of such certifications, and shall not request all       name of the color additive listed in the applicable reg-~ _
such certifications.                                                  tion in part 74 or part 82 of this chapter, except that it is -
 (iii) Where no person authorized to provide such informa-            necessary to include the "FD&C" prefix or the term "No. -
 tion is reasonably available at the time of inspection, the          the declaration, but the term "Lake" shall be included in _
 certifying party shall arrange to have such person and the           declaration of the lake of the certified color additive e _
 relevant materials and records ready for verification as soon        Blue 1 Lake). Manufacturers may parenthetically declare
 as practicable: Provided, That, whenever the Food and Drug           appropriate alternative name of the certified color addi ..
 Administration has reason to believe that the supplier or user       following its common or usual name as specified in pan ·
 may utilize this period to alter inventories or records, such        or part 82 of this chapter.
 additional time shall not be permitted. Where such additional        (2) Color additives not subject to certification may be
 time is provided, the Food and Drug Administration may               dared as "Artificial Color;"'Artificial Color Added;' or "Col
 require the certifying party to certify that relevant inventories    Added" (or by an equally informative term that makes de
 have not been materially disturbed and relevant records have         that a color additive has been used in thefood). Alternative
 not been altered or concealed during such period.                     such color additives may be declared as "Colored with------
 (iv) The certifying party shall provide, to an officer or repre-      or "------ color", the blank to be filled with the name of:..
 sentative duly designated by the Secretary, such qualitative          color additive listed in the applicable regulation in part •
 statement of the composition of the flavor or product covered         of this chapter.
 by the certification as may be reasonably expected to enable          (3) When a coloring has been added to butter, cheese, or ,~
  the Secretary's representatives to determine which relevant          cream, it need not be declared in the ingredient list unless su
  raw and finished materials and flavor ingredient records are         declaration is required by a regulation in part 73 or part 74
  reasonably necessary to verify the certifications. The exami-        this chapter to ensure safe conditions of use for the color a.:
  nation conducted by the Secretary's representative shall be          ditive. Voluntary declaration of all colorings added to butt
  limited to inspection and review of inventories and ingredient       cheese, and ice cream, however, is recommended.
  records for those certifications which are to be verified.
  (v) Review of flavor ingredient records shall be limited to             (42 FR 14308, Mar. 15, 1977, as amended at 44 FR 3%:
  the qualitative formula and shall not include the quantitative      Jan. 19, 1979; 44 FR 37220, June 26, 1979; 54 FR 24891, Jul'.'
  formula. The person verifying the certifications may make           12, 1989; 58 FR 2875, Jan. 6, 1993; 63 FR 14818, Mar. :-
  only such notes as are necessary to enable him to verify such       1998]
             Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 8 of 12

S   1st International Congress                                                                                                 Vanilla
s   Appendix B                                                        beans containing more than 25 percent moisture, it means the
                                                                      weight of such beans equivalent in content of moisture-free
                                                                      vanilla-bean solids to 13.35 ounces of vanilla beans containing
       The author has not included Sections 169.115 to 169.150        25 percent moisture. (For example, one unit weight of vanilla
    because they are not pertinent to the vanilla discussion.         beans containing 33.25 percent moisture amounts to 15
                                                                      ounces.) The moisture content ofvanilla beans is determined
       [ Code of Federal Regulations)                                 by the method prescribed in Official Methods of Analysis of
       [Title 21, Volume 2)                                           the Association of "Official Analytical Chemists:' 13th Ed.
       [Revised as of April 1, 2004]                                  (1980), sections 7.004 and 7.005, which is incorporated by
       From the U.S. Government Printing Office via GPO               reference, except that the toluene used is blended with 20
    Access                                                            percent by volume of benzene and the total distillation time
       [CITE: 21CFR169]                                               is 4 hours. Copies of the material incorporated by reference
                                                                      may be obtained from the Association of Official Analytical
        TITLE 21--FOOD AND DRUGS                                     Chemists International, 481 North Frederick Ave., suite 500,
                                                                     Gaithersburg, MD 20877-2504, or may be examined at the
       CHAPTER !--FOOD AND DRUG ADMINISTRATION,                      Office of the Federal Register, 800 North Capitol Street, NW.,
    DEPARTMENT OF HEALTH AND HUMAN SERVICES                          suite 700, Washington, DC. To prepare samples for analysis,
    (CONTINUED)                                                      the pods are chopped into pieces approximately \1/4\-inch in
                                                                     longest dimension, using care to avoid moisture change.
       PART 169_FOOD DRESSINGS AND FLAVORINGS                        (c) The term unit ofvanilla constituent means the total sapid
    Subpart A_General Provisions                                     and odorous principles extractable from one unit weight of
                                                                     vanilla beans, as defined in paragraph (b) of this section, by
    Sec. 169.3 Definitions.                                          an aqueous alcohol solution in which the content of ethyl
                                                                     alcohol by volume amounts to not less than 35 percent.
    Subpart B_Requirements for Specific Standardized Food
    Dressings and Flavorings                                             [42 FR 14481, Mar.15, 1977, as amended at47 FR 11834,
                                                                     Mar. 19, 1982; 49 FR 10103, Mar.19, 1984; 54 FR 24896,June
    169.115 French dressing.                                         12, 1989; 63 FR 14035, Mar. 24, 1998)
    169.140 Mayonnaise.
    169. 150 Salad dressing.                                         Subpart B_Requirements for Specific Standardized Food
    169.175 Vanilla extract.                                         Dressings and Flavorings
    169.176 Concentrated vanilla extract.
    169.177 Vanilla flavoring.                                       Sec. 169.175 Vanilla extract.
    169.178 Concentrated vanilla flavoring.
    169.179 Vanilla powder.                                          (a) Vanilla extract is the solution in aqueous ethyl alcohol
    169.180 Vanilla-vanillin extract.                                of the sapid and odorous principles extractable from vanilla
    169.181 Vanilla-vanillin flavoring.                              beans. In vanilla extract the content of ethyl alcohol is not less
    169.182 Vanilla-vanillin powder.                                 than 35 percent by volume and the content ofvanilla constitu-
                                                                     ent, as defined in Sec. 169.3(c}, is not less than one unit per
    Authority: 21 U.S.C. 321,341,343,348,371, 379e.                  gallon. The vanilla constituent may be extracted directly from
                                                                     vanilla beans or it may be added in the form of concentrated
    Source: 42 FR 14481, Mar. 15, 1977, unless otherwise             vanilla extract or concentrated vanilla flavoring
    noted.                                                           or vanilla flavoring concentrated to the semisolid form called
                                                                     vanilla oleo-resin. Vanilla extract may contain one or more
    Subpart A_General Provisions                                     of the following optional ingredients:
                                                                     (l) Glycerin.
    Sec. 169.3 Definitions.                                          (2) Propylene glycol.
                                                                     (3) Sugar (including invert sugar).
     For the purposes of this part:                                  (4) Dextrose.
     (a) The term vanilla beans means the properly cured and         (5) Corn syrup (including dried corn syrup).
     dried fruit pods of Vanilla planifolia Andrews and of Vanilla   (b)( 1) The specified name of the food is "Vanilla extract" or
     tahitensis Moore.                                               "Extract of vanilla".
    (b) The term unit weight of vanilla beans means, in the case
                                                                     (~) ~en the ~anilla extract is made in whole or in p art by
    of vanilla beans containing not more than 25 percent mois-
                                                                     dilution of vamlla oleoresin, concentrated vanilla extract, or
    ture, 13.35 ounces of such beans; and, in the case of vanilla    concentrated vanilla flavoring, the label shall bear the statement
                 Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 9 of 12
Vanilla                                                                                                   1st International Congress

"Made from ------" or "Made in part from ------", the blank         label statement of ingredients prescribed for vanilla flavoring
being filled in with the name or names "vanilla oleoresin",         by Sec. 169.177, except that it is concentrated to remove part
"concentrated vanilla extract", or "concentrated vanilla flavor-    of the solvent, and each gallon contains two or more units of
ing", as appropriate. If the article contains two or more units     vanilla constituent as defined in Sec. 169.3(c).
of vanilla constituent, the name of the food shall include the      (b) The specified name of the food is "Concentrated vanilla
designation "---fold", the blank being filled in with the whole     flavoring ---fold" or "---fold concentrated vanilla flavoring'',
number (disregarding fractions) expressing the number of            the blank being filled in with the whole number (disregarding
units of vanilla constituent per gallon of the article.             fractions) expressing the number of units of vanilla constitu-
(3) Wherever the name of the food appears on the label so           ent per gallon of the article. (For example, "Concentrated
conspicuously as to be easily seen under customary condi-           vanilla flavoring 3-fold".)
tions of purchase, the labeling required by paragraph
(b)(2) of this section shall immediately and conspicuously              (42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2886,
precede or follow such name, without intervening written,           Jan. 6, 1993]
printed, or graphic matter.
 (c) Label declaration. Each of the ingredients used in the food    Sec. 169.179 Vanilla powder.
shall be declared on the label as required by the applicable
sections of parts 101 and 130 of this chapter.                      (a) Vanilla powder is a mixture of ground vanilla beans or
                                                                    vanilla oleoresin or both, with one or more of the following
    (42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2886,          optional blending ingredients:
Jan. 6, 1993]                                                       (1) Sugar.
                                                                    (2) Dextrose.
Sec. 169.176 Concentrated vanilla extract.                          (3) Lactose.
                                                                    (4) Food starch (including food starch-modified as prescribed
(a) Concentrated vanilla extract conforms to the definition         in Sec. 172.892 of this chapter).
and standard of identity and is subject to any requirement for      (5) Dried corn syrup.
label statement of ingredients prescribed for vanilla extract       (6) Gum acacia.
by Sec. 169.175, except that it is concentrated to remove part
of the solvent, and each gallon contains two or more units of         Vanilla powder may contain one or any mixture of two or
vanilla constituent as defined in Sec. 169.3(c). The content of       more of the anticaking ingredients specified in paragraph
ethyl alcohol is not less than 35 percent by volume.                  (b) of this section, but the total weight of any such ingredi-
(b) The specified name of the food is "Concentrated vanilla           ent or mixture is not more than 2 percent of the weight of
extract ---fold" or" ---fold concentrated vanilla extract", the       the finished vanilla powder. Vanilla powder contains in each
blank being filled in with the whole number (disregarding             8 pounds not less than one unit of vanilla constituent, as
fractions) expressing the number of units of vanilla constitu-        defined in Sec. 169.3(c).
ent per gallon of the article. (For example, "Concentrated            (b) The anticaking ingredients referred to in paragraph (a)
vanilla extract 2-fold".)                                             of this section are:
                                                                      (1) Aluminum calcium silicate.
     (42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2886, (2) Calcium silicate.
Jan. 6, 1993]                                                         (3) Calcium stearate.
                                                                      (4) Magnesium silicate.
Sec. 169.177 Vanilla flavoring.                                       (5) Tricalcium phosphate.
                                                                      (c)(l) The specified name of the food is "Vanilla powder --
(a) Vanilla flavoring conforms to the definition and standard of -fold" or "---fold vanilla powder", except that if sugar is the
identity and is subject to any requirement for label statement ofin- optional blending ingredient used, the word "sugar" may
gredients prescribed for vanilla extract by Sec. 169.175, except that replace the word "powder". The blank in the name is filled in
its content of ethyl alcohol is less than 35 percent by volume.       with the whole number (disregarding fractions) expressing
(b) The specified name of the food is "Vanilla flavoring".            the number of units of vanilla constituent per 8 pounds of
                                                                       the article. However, if the strength of the article is less than
     (42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2886, 2-fold, the term "---fold" is omitted from the name.
Jan. 6, 1993]                                                          (2) The label of vanilla powder shall bear the common names
                                                                       of any of the optional ingredients specified in paragraphs (a)
Sec. 169.178 Concentrated vanilla flavoring.                           and (b) of this section that are used, except that where the
                                                                       alternative name "Vanilla sugar" is used for designating the
 (a) Concentrated vanilla flavoring conforms to the definition food it is not required that sugar be named as an optional
and standard of identity and is subject to any requirement for ingredient.
         Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 10 of 12

1st International Congress                                                                                                    Vanilla

(3) Wherever the name of the food appears on the label so            Sec. 169.182 Vanilla-vanillin powder.
conspicuously as to be easily seen under customary condi-
tions of purchase, the labeling required by paragraph (c)(2)         (a) Vanilla-vanillin powder conforms to the definition and
of this section shall immediately and conspicuously precede          standard of identity and is subject to any requirement for
or follow such name, without intervening written, printed,           label statement of ingredients prescribed for vanilla pow-
or graphic matter.                                                   der by Sec. 169.179, except that for each unit of vanilla
(d) Label declaration. Each of the ingredients used in the food      constituent as defined in Sec. 169.3(c) contained therein,
shall be declared on the label as required by the applicable         the article also contains not more than 1 ounce of added
sections of parts 101 and 130 of this chapter.                       vanillin.
                                                                     (b) The specified name of the food is "Vanilla-vanillin powder
    [42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2887,           ---fold" or"---fold vanilla-vanillin powder", followed imme-
Jan. 6, 1993]                                                        diately by the statement"contains vanillin, an artificial flavor
                                                                     (or flavoring)". If sugar is the optional blending ingredient
Sec. 169.180 Vanilla-vanillin extract.                               used, the word "sugar" may replace the word "powder" in
                                                                     the name. The blank in the name is filled in with the whole
 (a) Vanilla-vanillin extract conforms to the definition and          number (disregarding fractions) expressing the sum of the
 standard of identity and is subject to any requirement               number of units of vanilla constituent plus the number of
 for label statement of ingredients prescribed for vanilla            ounces of added vanillin per 8 pounds of the article. However,
 extract by Sec. 169.175, except that for each unit of va-            if the strength of the article is less than 2-fold the term"---
 nilla constituent, as defined in Sec. 169.3(c), contained            fold" is omitted from the name.
 therein, the article also contains not more than 1 ounce
 of added vanillin.                                                      [42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2887,
 (b) The specified name of the food is "Vanilla-vanillin ex-         Jan. 6, 1993]
 tract ---fold" or "---fold vanilla-vanillin extract", followed
 immediately by the statement "contains vanillin, an artificial
 flavor (or flavoring)". The blank in the name is filled in with      Appendix f
 the whole number (disregarding fractions) expressing the
 sum of the number of units of vanilla constituent plus the
 number of ounces of added vanillin per gallon of the article.          Author has not included Sections 135.110 (a) through (e)
 However, if the strength of the article is less than 2-fold, the    because they are not pertinent to the vanilla discussion.
 term "---fold" is omitted from the name.
                                                                        [Code of Federal Regulations]
     [42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2887,             [Title 21, Volume 2]
 Jan. 6, 1993]                                                          [Revised as of April 1, 2004)
                                                                        From the U.S. Government Printing Office via GPO
 Sec. 169.181 Vanilla-vanillin flavoring.                            Access
                                                                        [CITE: 21CFR135]
 (a) Vanilla-vanillin flavoring conforms to the definition and
 standard of identity and is subject to any requirement for              TITLE 21--FOOD AND DRUGS
 label statement of ingredients prescribed for vanilla-vanillin
 extract by Sec. 169.180, except that its content of ethyl alcohol      CHAPTER I--FOOD AND DRUG ADMINISTRATION,
 is less than 35 percent by volume.                                  DEPARTMENT OF HEALTH AND HUMAN SERVICES
 (b) The specified name of the food is "Vanilla-vanillin             (CONTINUED)
 flavoring---fold" or "---fold vanilla-vanillin flavoring",
 followed immediately by the statement "contains vanillin,               PART 135_FROZEN DESSERTS--Table of Contents
 an artificial flavor (or flavoring)". The blank in the name
 is filled in with the whole number (disregarding fractions)         Subpart B_Requirements for Specific Standardized Frozen
 expressing the sum of the number of units of vanilla con-           Desserts
 stituent plus the number of ounces of added vanillin per
 gallon of the article. However, if the strength of the article      Sec. 135.110 Ice cream and frozen custard.
 is less than 2-fold, the term "---fold" is omitted from the
 name.                                                               (f) Nomenclature.
                                                                     (1) The name of the food is"ice cream"; except that when the
     [42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2887,          egg yolk solids content of the food is in excess of that specified
 Jan. 6, 1993]                                                       for ice cream by paragraph (a) of this section, the name of
                Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 11 of 12

Vanilla                                                                                                   1st International Congress

the food is "frozen custard" or "french ice cream" or "french subject to the requirements of this paragraph, the statements
custard ice cream".                                                      required by this paragraph need appear only once in each
(2)(i) If the food contains no artificial flavor, the name on the statement of characterizing flavors present in such ice cream,
principal display panel or panels of the label shall be accom- e.g., "Vanilla flavored, Chocolate, and Strawberry flavored,
panied by the common or usual name of the characterizing artificial flavors added".
flavor, e.g., "vanilla", in letters not less than one-half the height (4) If the food contains both a natural characterizing flavor
of the letters used in the words "ice cream".                            and an artificial flavor simulating the characterizing flavor,
(ii) If the food contains both a natural characterizing flavor any reference to the natural characterizing flavor shall, except
and an artificial flavor simulating it, and if the natural flavor as otherwise authorized by this paragraph, be accompanied by
predominates, the name on the principal display panel or a reference to the artificial flavor, displayed with substantially
panels of the label shall be accompanied by the common name equal prominence, e.g., "strawberry and artificial strawberry
of the characterizing flavor, in letters not less than one-half the flavor".
height of the letters used in the words "ice cream", followed (5) An artificial flavor simulating the characterizing flavor
by the word "flavored", in letters not less than one-half the shall be deemed to predominate:
height of the letters in the name of the characterizing flavor, (i) In the case of vanilla beans or vanilla extract used in
e.g., "Vanilla flavored", or "Peach flavored", or "Vanilla flavored combination with vanillin if the amount of vanillin used
and Strawberry flavored".                                                 [[Page 368)) is greater than 1 ounce per unit of vanilla
 (iii) If the food contains both a natural characterizing flavor constituent, as that term is defined in Sec. 169.3(c) of this
 and an artificial flavor simulating it, and if the artificial flavor chapter.
 predominates, or if artificial flavor is used alone the name on (ii) In the case of fruit or fruit juice used in combination with
 the principal display panel or panels of the label shall be ac- artificial fruit flavor, if the quantity of the fruit or fruit juice
 companied by the common name of the characterizing flavor used is such that, in relation to the weight of the finished ice
 in letters not less than one-half the height of the letters used cream, the weight of the fruit or fruit juice, as the case may be
 in the words "ice cream", receded by"artificial" or "artificially (including water necessary to reconstitute partially or wholly
 flavored", in letters not less than one-half the height of the dried fruits or fruit juices to their original moisture content)
 letters in the name of the characterizing flavor, e.g., "artificial is less than 2 percent in the case of citrus ice cream, 6 percent
 Vanilla", or "artifically flavored Strawberry" or "artificially in the case of berry or cherry ice cream, and 10 percent in the
  flavored Vanilla and artificially flavored Strawberry''.                 case of ice cream prepared with other fruits.
  (.3)(.i) lf the food is subject to the requirements of paragraph (iii) ln the case of nut meats used in combination with ar-
   (.£)('2)(.ii) of this section or it it contains any artificial fl.avor tificial nut flavor, if the quantity of nut meats used is such
    not simulating the characterizing flavor, the label shall also that, in relation to the finished ice cream the weight of the
    bear the words "artificial flavor added" or "artificial ------ nut meats is less than 2 percent.
    flavor added", the blank being filled with the common name (iv) In the case of two or more fruits or fruit juices, or nut
    of the flavor simulated by the artificial flavor in letters of the meats, or both, used in combination with artificial flavors
    same size and prominence as the words that precede and simulating the natural flavors and dispersed throughout the
    follow it.                                                               food, if the quantity of any fruit or fruit juice or nut meat
     (ii) Wherever the name of the characterizing flavor appears is less than one-half the applicable percentage specified in
     on the label so conspicuously as to be easily seen under cus- paragraph (e)(S) (ii) or (iii) of this section. For example, if a
     tomary conditions of purchase, the words prescribed by this combination ice cream contains less than 5 percent ofbananas
     paragraph shall immediately and conspicuously precede or and less than 1 percent of almonds it would be "artificially
     follow such name, in a size reasonably related to the promi- flavored banana-almond ice cream". However, if it
     nence of the name of the characterizing flavor and in any contains more than 5 percent of bananas and more than 1
     event the size of the type is not less than 6-point on packages percent of almonds it would be "banana-almond flavored
     containing less than 1 pint, not less than 8-point on packages .ice cream.         "
     containing at least 1 pint but less than one-half gallon, not (6) If two or more flavors of ice cream are distinctively
      less than 10-point on packages containing at least one-half combined in one package, e.g., "Neapolitan" ice cream, the
      gallon but less than 1 gallon, and not less than 12-point on applicable provisions of this paragraph shall govern each
      packages containing 1 gallon or over: Provided, however, That flavor of ice cream comprising the combination.
      where the characterizing flavor and a trademark or brand are (7) Until September 14, 1998, when safe and suitable sweeten-
      presented together, other written, printed, or graphic matter ers other than nutritive carbohydrate sweeteners are used in
      that is a part of or is associated with the trademark or brand, the food, their presence shall be declared by their common or
      may intervene if the required words are in such relation- usual name on the principal display panel of the label as part
       ship with the trademark or brand as to be clearly related to of the statement of identity in letters that shall be no less than
       the characterizing flavor: And provided further, That if the one-half the size of the type used in the term "ice cream" but
       finished product contains more than one flavor of ice cream in any case no smaller than one-sixteenth of an inch. If the
           Case 1:19-cv-09227-LLS Document 10-2 Filed 03/15/20 Page 12 of 12

 • International Congress                                                                                                      Vanilla
  od purports to be or is represented for special dietary use,         Sec. 101.4 of this chapter. Under section 403(k) of the Federal
  shall bear labeling in accordance with the requirements of           Food, Drug, and Cosmetic Act, artificial color need not be
;-art 105 of this chapter.                                             declared in ice cream, except as required by Sec. 101.22(c) or
 g) Label declaration. Each of the ingredients used shall be           (k) of this chapter. Voluntary declaration of all colors used in
declared on the label as required by the applicable sections of        ice cream and frozen custard is recommended.
?arts 101 and 130 of this chapter, except that the sources of
:nilkfat or milk solids not fat may be declared in descending or-          [43 FR 4598, Feb. 3, 1978, as amended at 45 FR 63838,
der of predominance either by the use of all the terms "mil.kfat       Sept. 26, 1980; 46 FR 44433, Sept. 4, 1981; 47 FR 11826, Mar.
and nonfat milk" when one or any combination of two or more            19, 1982; 49 FR 10096, Mar. 19, 1984; 54 FR 24894, June 12,
ilf the ingredients listed in Sec. 101.4(b)(3), (b)(4), (b )(8), and   1989; 58 FR 2896, Jan. 6, 1993; 59 FR 47079, Sept. 14, 1994;
 b )(9) of this chapter are used or, alternatively, as permitted in    63 FR 14035, Mar. 24, 1998; 63 FR 14818, Mar. 27, 1998]
